Case 1:16-cv-09517-LAK-KHP Document 156-10 Filed 11/16/18 Page 1 of 5




                    Exhibit J
11/16/2018                                      Entity
               Case 1:16-cv-09517-LAK-KHP Document     InformationFiled 11/16/18 Page 2 of 5
                                                    156-10




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through November 15, 2018.

                                       Selected Entity Name: EBER BROS. & CO., INC.
                                               Selected Entity Status Information
                              Current Entity Name: EBER BROS. & CO., INC.
                                     DOS ID #:          13155
                             Initial DOS Filing Date: JUNE 25, 1917
                                      County:           MONROE
                                   Jurisdiction:        NEW YORK
                                   Entity Type:         DOMESTIC BUSINESS CORPORATION
                              Current Entity Status: ACTIVE

                                          Selected Entity Address Information
                 DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
                 EBER BROS. & CO., INC.
                 155 PARAGON DRIVE
                 ROCHESTER, NEW YORK, 14624
                                               Chief Executive Officer
                 LESTER EBER
                 155 PARAGON DRIVE
                 ROCHESTER, NEW YORK, 14624
                                              Principal Executive Office
                 EBER BROS. & CO., INC.
                 155 PARAGON DRIVE
                 ROCHESTER, NEW YORK, 14624
                                                   Registered Agent
                 NONE


                                 This office does not record information regarding the names
                                      and addresses of officers, shareholders or directors of
                                    nonprofessional corporations except the chief executive
                                officer, if provided, which would be listed above. Professional
                                 corporations must include the name(s) and address(es) of the
                                    initial officers, directors, and shareholders in the initial
                                  certificate of incorporation, however this information is not
                                     recorded and only available by viewing the certificate.

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=1E42C11FDE103AEA31451D24B9190443C2CB374BEA…   1/2
11/16/2018                                      Entity
               Case 1:16-cv-09517-LAK-KHP Document     InformationFiled 11/16/18 Page 3 of 5
                                                    156-10
                                                     *Stock Information

                                        # of Shares Type of Stock $ Value per Share
                                        8000        Par Value       10
                                        200         Par Value       100

                              *Stock information is applicable to domestic business corporations.

                                                        Name History

                                     Filing Date Name Type      Entity Name
                                    JUN 25, 1917 Actual    EBER BROS. & CO., INC.

     A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York State. The
                 entity must use the fictitious name when conducting its activities or business in New York State.

                         NOTE: New York State does not issue organizational identification numbers.

                                                 Search Results New Search

   Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=1E42C11FDE103AEA31451D24B9190443C2CB374BEA…    2/2
11/16/2018                                      Entity
               Case 1:16-cv-09517-LAK-KHP Document     InformationFiled 11/16/18 Page 4 of 5
                                                    156-10




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through November 15, 2018.

                        Selected Entity Name: EBER BROS. WINE AND LIQUOR CORPORATION
                                             Selected Entity Status Information
                        Current Entity Name: EBER BROS. WINE AND LIQUOR CORPORATION
                               DOS ID #:        48712
                       Initial DOS Filing Date: SEPTEMBER 03, 1935
                                County:         MONROE
                             Jurisdiction:      NEW YORK
                             Entity Type:       DOMESTIC BUSINESS CORPORATION
                        Current Entity Status: ACTIVE

                                          Selected Entity Address Information
                 DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
                 EBER BROS. WINE AND LIQUOR CORPORATION
                 95 ALLENS CREEK RD
                 BLDG 2 STE 10
                 ROCHESTER, NEW YORK, 14618
                                               Chief Executive Officer
                 LESTER EBER
                 155 PARAGON DRIVE
                 ROCHESTER, NEW YORK, 14624
                                              Principal Executive Office
                 LESTER EBER
                 155 PARAGON DRIVE
                 ROCHESTER, NEW YORK, 14624
                                                   Registered Agent
                 NONE


                                 This office does not record information regarding the names
                                     and addresses of officers, shareholders or directors of
                                    nonprofessional corporations except the chief executive
                                officer, if provided, which would be listed above. Professional
                                 corporations must include the name(s) and address(es) of the
                                    initial officers, directors, and shareholders in the initial


https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=1E42C11FDE103AEA31451D24B9190443C2CB374BEA…   1/2
11/16/2018                                      Entity
               Case 1:16-cv-09517-LAK-KHP Document     InformationFiled 11/16/18 Page 5 of 5
                                                    156-10
                                  certificate of incorporation, however this information is not
                                    recorded and only available by viewing the certificate.

                                                      *Stock Information

                                        # of Shares   Type of Stock $ Value per Share
                                        1000          Par Value     50
                                        1000          Par Value     100
                                        4817          No Par Value

                              *Stock information is applicable to domestic business corporations.

                                                         Name History

                       Filing Date Name Type                Entity Name
                      SEP 03, 1935 Actual    EBER BROS. WINE AND LIQUOR CORPORATION

     A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York State. The
                 entity must use the fictitious name when conducting its activities or business in New York State.

                         NOTE: New York State does not issue organizational identification numbers.

                                                 Search Results New Search

   Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=1E42C11FDE103AEA31451D24B9190443C2CB374BEA…    2/2
